Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 11 that the examiner did not reject claim 30.
Examiner replies that claim 30 is rejected in the current action and see page 10 of final rejection dated 9/29/2021. Claim 30 recited “the computer program product of claim 13, wherein the PIP code is readable by the camera component”. Conner teaches the features of claim 30 at [0038] that discloses the camera 206 is configured to recognized in an image captured a passive tag the passive tag may be a label that is color-coded, numerically coded, bar-coded (e.g., a QR tag or UPC bar code), or is otherwise identifiable using one or more discernible features.
Applicant on pages 11-14 directs the examiner to [0032], [0038] and fig. 2 of Conner, and argues that Conner discloses utilizing three different devices to read, process, and display, the computing device of claim 1 obtains Pip via a camera component of the device, and provides an overlay on a display component of the computing device. 

The Applicant on page 13 argues that Conner does not teach or suggest “obtaining, via a camera component of a first computer, the examiner believes Conner teaches the features of “obtaining, via a camera component of a first computer” at [0038].
See the examiner interpretations on page 8.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications component” of claims 1, 13, 20 and 30, since the Applicant added the word “component” to the camera, and in light of the spec. [0036] discloses (A "computer", also referred to as a "computing device," as used in this disclosure, means any machine, device, circuit, component, or module, or any system of machines, devices, circuits, components, modules, or the like, which are capable of manipulating data according to one or more instructions…), and it is well-known in the art that a camera is considered as a device, however, it does not provide a clear description as why the Applicant amended it to specify “the camera component”, the examiner believes claim 30 should be dependent to claim 20 and applicant may correct the typo.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lotto et al., US 2018/0144524 A1, hereinafter Lotto, and further in view of “Virtual Redlining for Civil Engineering in Real Environments” Gerhard Schall et al. IEEE International Symposium on Mixed and Augmented Reality 2008 15 -18 September, hereinafter Schall.
Claim 1, 
see fig. 2 and [0018]), comprising: 
Lotto teaches obtaining, via a camera component of (see [00190020 and 0029] of Lotto) a first computer a placed information point "Pip” and associating a Pip code with the Pip the Pip providing a 3-D coordinate in physical space in relation to a 3-D origin being 0-0-0 defined by the Pip code (see [0018] discloses a digital element that can be equated as the pip code and the physical region can be equated as the pip, and the digital element may be retrieved by one or more users by visiting the geographical location of the digital element and using a computing device application to retrieve the digital element); associating at the first computer digital content with the Pip and the Pip code (see figs. 2 and 11c); receiving at the first computer, scanned information from the Pip code (see figs. 2 and 11c) ; and providing by the first computer an augmented reality overlay for displaying on a display component of the first computer (see [0018] discloses an augmented reality world view is displayed using the computing viewing device and a user desiring to retrieve the digital element may view a visual representation of the digital element at the physical location where the digital element was placed, and at [0149] discloses the server provides the updated locations of the digital element to other viewing devices that are located near the digital element. Using a combination of a mobile device camera, GPS coordinates, and a gyroscope, these drops are rendered by viewing devices in the real world in the approximate location of each user relative to others).
Lotto does not teach the 3-D origin being 0-0-0 defined by the Pip code.
However, Schall teaches the placed information point and associating the placed information point code with the placed information point, e.g., see figs. 1-3 the a user in fig. 2 uses a handheld device for the placed information point which is associated with the user’s annotate and interact with geospatial objects see page 97 section 3.3. In figs. 3, 5-8 illustrate the augmented reality overlay for displaying on a display.
Regarding the limitations added to specify the 3-D origin “being 0-0-0” defined by the Pip code, would have been obvious to one of ordinary skill in the art to recognize when surveying a geospatial object or planning a new trench, the locations need to be determined precisely since the coordinates will be used to create an object in the GIS. E.g., Schall in figs. 1-3 illustrates the location of the handheld device as being the center of redlining circle and the center may be considered as being 0-0-0.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schall into Lotto in order to provide a digital element/message/etc that has been associated with a specific location for a specific recipient privately or publicly.

Claims 1-4, 6, 9-13, 18-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al., US 2015/0325047 A1, hereinafter Conner, and further in view of Schall.
Claim 1, 
Conner discloses a computer-implemented method of providing augmented reality (a method of providing augmented reality using a computing device; paragraph [0029]), comprising: 
obtaining, via a camera component of   a first computer a placed information point "Pip” and associating a Pip code with the Pip (creating a passive tag (placed information point) and associating microlocation data (Pip code) with the passive tag using a maintenance assistance system 200 (first computer), which has a mobile computing device 202; paragraphs [0032-0035] & [0038]) the Pip providing a 3-D coordinate in physical space in relation to a 3-D origin being 0-0-0 defined by the Pip code; associating at the first computer digital content with the Pip and the Pip code (associating travel directions (digital content) with the passive tag and the microlocation data using the maintenance assistance system 200; paragraph [0038]); receiving at the first computer, scanned information from the Pip code (receiving at the maintenance assistance system 200 scanned information from the macrolocation data; paragraph [0038]); and providing by the first computer an augmented reality overlay for displaying on a display component of the first computer (providing a translucent overlay of applicable graphical elements (augmented reality) for displaying on a display device 204 by the maintenance assistance system 200; paragraphs [0032] & [0034]).
Conner does not teach the 3-D origin being 0-0-0 defined by the Pip code and the Pip providing a 3-D coordinate in physical space in relation to a 3-D origin defined by the Pip code.
However, Schall teaches the placed information point and associating the placed information point code with the placed information point, e.g., see figs. 1-3 the a user in fig. 2 uses a handheld device for the placed information point which is associated with the user’s annotate and interact with geospatial objects see page 97 section 3.3. In figs. 3, 5-8 illustrate the augmented reality overlay for displaying on a display.
Regarding the limitations added to specify the 3-D origin “being 0-0-0” defined by the Pip code, would have been obvious to one of ordinary skill in the art to recognize when surveying a geospatial object or planning a new trench, the locations need to be determined precisely since the coordinates will be used to create an object in the GIS. E.g., Schall in figs. 1-3 illustrates the location of the handheld device as being the center of redlining circle and the center may be considered as being 0-0-0.
The examiner interpretations:
The Pip as a geographic area e.g., a particular building, hallway, or other location within the maintenance site, as the reference Conner teaches a macrolocation at [0024]. The pip code may be interpreted as the microlocation indicator 214 of Conner at [0039] because the maintenance assistance system 200 is configured to interpret a position of the microlocation indicator 214 in the visual field, and to provide movement instructions for positioning the microlocation indicator 214 at the target apparatus, or in other words, to locate the target apparatus, see figs. 2 and 3 step 306.
Schall uses a 3D models for visualization which are available at the required level of detail and accuracy (see page 95 right column). Schall illustrates a placed information point (pip) in fig. 1 as a circle, and in figs. 2-3 the pip provides a 3D coordinate in the city of Graz and superimposed the graphical layout of a pipeline in relation to geospatial data that is extracted from a proprietary GIS and exported in the standardized Geography Markup Language (GML) followed by a translation into the 3D file format of the scene-graph engine (see page 96 left column), that may be considered as the pip code of the current limitation of the claimed invention.
FYI: GPS uses satellites that orbit Earth to send information to GPS receivers that are on the ground. ... GIS stands for Geographical Information System. GIS is a software program that helps people use the information that is collected from the GPS satellites.

Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schall into Conner in order to provide an integration of functions for annotating geospatial objects and surveying of locations/points. The virtual tool has the potential to improve the workflow of a variety of tasks such as planning, network inspection, network documentation, surveying street features and etc.

Claim 2, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses providing additional digital content associated with the Pip code for displaying on the display of a mobile device (providing maintenance data associated with the macrolocation for displaying on the display device 204 of a mobile computing display device; figure 2, paragraph [0036]).


Conner discloses the computer-implemented method of claim 2. Conner further discloses wherein the digital content or the additional digital content comprises at least one of: a manual, a video, a photo, a document, a 3D model, a 3D asset, sensor data, a hyper-link, a uniform resource locator “URL", audio, a guide, a technical bulletin and an annotated image (the travel directions (guide); paragraph [0038]).

Claim 4, 
Conner discloses the computer-implemented method of claim 3. Conner further discloses wherein additional digital content is filtered based on a tag so that only additional content is displayed based on an identifier associated with a user (maintenance data is chosen (filtered) based on a request (tag) so that only additional instructions are displayed base on a microlocation indicator 214 associated with a user; paragraphs [0036] & [0039]).

Claim 6, 
Conner discloses the computer-implemented method of claim 1. 
Conner fails to disclose wherein the first computer is a server and the Pip, Pip code, digital content are stored in a database accessible by the server. Schall teaches on page 96 under section 2.2 and page 98 section 5.

Claim 9, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses wherein the Pip is a child Pip of a hierarchy of child pips and the additional digital content is the passive tag is one of a group of passive tags (child) and GPS coordinates (additional digital content) is associated with the passive tag; paragraph [0038]).

Claim 10, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses receiving at least one tag definition at the first computer (receiving scanned information from passive tags at the maintenance assistance system 200; paragraph [0038]) and associating the at least one tag definition with the Pip to filter information based on a user identity or a group identity (associating the scanned information from passive tags with the passive tag to perform a lookup (filter) based on a group of passive tags; paragraph [0038]).

Claim 11, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses wherein the step of providing by the first computer the augmented reality overlay, provides the augmented reality overlay to a second computer for displaying on a display at the second computer (the maintenance assistance system 200 provides the translucent overlay of applicable graphical elements for displaying on a display of the display device 204 which includes a mobile computing device; paragraphs [0034]-[0036]).

Claim 12, 
Conner discloses the computer-implemented method of claim 1. Conner further discloses wherein the first computer is a camera-equipped mobile device in communication with a server the maintenance assistance system 200 includes a camera 206 that is worn (mobile) and is in communication with a stored database; figure 2, paragraphs [0032] & [0035], claim 4).

Claims 13 and 20 are rejected with similar reasons as set forth in claim 1, above.

Claim 18, 
Conner discloses the system of claim 13. Conner further discloses wherein the first computer device provides the digital content to the second computer based on a scanned Pip code (the mobile computing device 202 provides the travel directions to the display device 204 based on a scanned macrolocation data; paragraphs [0035], [0036] & [0038]).

Claim 19, 
Conner discloses the system of claim 13. Conner further discloses wherein the digital content comprises at least one of: a hyper-link, a URL, a file, text, a video, a manual, a photos, a 3D model, 3D assets, sensor data, a diagram (the travel directions (manual); paragraph [0038]).

Claim 29
Conner teaches the computer-implemented method of claim 1, wherein the PIP code is embodied as a printed label. See [0038] discloses a passive tag may be a label that is color-coded, numerically coded, bar-coded (e.g., a QR tag or UPC bar code).




Conner teaches the computer program product of claim 13, wherein the PIP code is readable by the camera component. See [0038] that discloses the camera 206 is configured to recognized in an image captured a passive tag the passive tag may be a label that is color-coded, numerically coded, bar-coded (e.g., a QR tag or UPC bar code), or is otherwise identifiable using one or more discernible features.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conner, Schall and further in view of Salinas US 2014/0164921 A1.
Claim 5, 
Conner discloses the computer-implemented method of claim 1. 
Conner and Schall fail to disclose applying a permission to a plurality of users for the Pip to control access to the digital content associated with the Pip. 
Salinas discloses applying a permission to a plurality of users for the Pip to control access to the digital content associated with the Pip (allowing users at a map marker (Pip) to load (control access) pieces of digital content associated with the map marker; paragraphs [0183] & [0222]). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Schall and Conner to provide applying a permission to a plurality of users for the Pip to control access to the digital content associated with the Pip, as taught by Salinas, in order to provide the advantages of keeping a controlled and orderly system that can correctly handle multiple users.


Conner discloses the system of claim 13. 
Conner and Schall fail to disclose wherein the first computer device manages users and establishes permissions for permitting access by users to the at least one Pip. Salinas discloses wherein the first computer device manages users and establishes permissions for permitting access by users to the at least one Pip (a mobile device manages users and allows access for loading content by users at a map marker (at least one Pip); paragraphs [0183] & [0222]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first computer device of Schall and Conner to provide wherein the first computer device manages users and establishes permissions for permitting access by users to the at least one Pip, as taught by Salinas, in order to provide the advantages of a well-planned system and method for appropriately handling multiple users.

Claims 7, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conner, Schall and further in view of Cowles et al., US 9,626,070 B2, hereinafter Cowles.
Claim 7, 
Conner discloses the computer-implemented method of claim 1. 
Conner fails to disclose updating the augmented reality overlay to reflect movement of a mobile device relative to an origin point defined by the Pip code. Schall teaches on page 96 under section 3.1 that the system must provide sufficient computing capabilities for real-time 3D graphics and allows for several hours of battery-powered operation. It is also necessary to have an ergonomic form factor that allows holding the AR device for extended periods, and a real-
However, Cowles discloses updating the augmented reality overlay to reflect movement of a mobile device relative to an origin point defined by the Pip code (updating an overlay of an augmented reality system to reflect movement of a smart phone relative to a target site (origin point) defined by a triggering icon (Pip code); figures 13A & 13B, column 10, lines 32-52). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Conner and Schall to provide updating the augmented reality overlay to reflect movement of a mobile device relative to an origin point defined by the Pip code, as taught by Cowles, in order to provide the advantages of a more in-depth interactive experience for users thereby encouraging increased use.

Claim 14, 
Conner discloses the system of claim 13. 
Conner and Schall fail to disclose wherein the Pip code establishes an origin point for providing changes in perspective view of the at least one augmented overlay at the second computer device. 
Cowles discloses wherein the Pip code establishes an origin point for providing changes in perspective view of the at least one augmented overlay at the second computer device (a triggering icon (Pip code) establishes a target site (origin point) for providing changes in perspective view of an overlay of an augmented reality system in a smart phone; figures 13A & 13B, column 10, lines 32-52). 


Claim 15, 
Conner and Schall, in view of Cowles, disclose the system of claim 14. 
Modified Conner and Schall further disclose wherein the second computer device changes the perspective view of the at least one augmented overlay as the second computer device moves, or the second computer device images a real-world location to provide images to be associated with a Pip (the display device 204 with the camera 206 scans the visual field of real-world location to provide images to be associated with a passive tag; paragraph [0038]). See figs. 1-3 of Schall. 

Claim 17, 
Conner discloses the system of claim 13. 
Conner and Schall fail to disclose wherein the first computer device creates at least one child Pip associated with the at least one Pip Cowles discloses wherein the first computer device creates at least one child Pip associated with the at least one Pip (a first provider user computing device creates a triggering icon (at least one child Pip) associated with a specific physical location (at least one Pip); claim 1). 
.

Claims 8, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Conner, Schall and further in view of Soatto et al., US 2016/0140729 A1, hereinafter Soatto.
Claim 8, 
Conner discloses the computer-implemented method of claim 1. 
Conner further discloses providing the augmented reality for displaying on the display (providing the translucent overlay of applicable graphical elements for displaying on the display device 204; paragraphs [0032] & [0034]). 
Conner and Schall fail to disclose wherein in the step of providing augmented reality includes using visual-inertial odometry. 
Soatto discloses wherein in the step of providing augmented reality includes using visual-inertial odometry (using visual and inertial measurements for odometry in augmented reality; paragraphs [0043] & [0054]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Conner and Schall to provide wherein in the step of providing augmented reality includes using visual-inertial odometry, as taught by Soatto, in order to provide the advantages of a well-known and well-studied method for improving augmented reality functionality with respect to outlier detection (see abstract of Soatto).

Claim 22 is rejected with similar reasons as set forth in claim 8, above.

Claim 24. 
Soatto teaches the system of claim 13, wherein the augmented reality overlay on the display is updated as the second computer moves in a 3D relationship from the origin point of the Pip code to reflect motion or navigation of the second computer. [0113] Feature coordinate estimation 26 receives a set of feature coordinates from image processing 22, along with estimates from a 3D motion estimator 24. On that basis coordinates are estimated and an estimate of the coordinates of each feature in 3D (termed triangulation) is output.

Claim 25. 
Soatto teaches the system of claim 24, wherein the navigation or motion of the second computer uses visual-inertial odometry to obtain the update. [0008] Sensor fusion systems which integrate inertial (accelerometer, gyrometer) and vision measurements are in demand to estimate 3D position and orientation of the sensor platform, along with a point-cloud model of the 3D world surrounding it. This is best known as VINS (visual-inertial system), or vision-augmented navigation. However, a number of shortcomings arise with VINS in regard to handling the preponderance of outliers to provide proper location tracking.

Claim 26. 
Soatto teaches the computer program product of claim 20, further including updating the augmented reality overlay on the display as a mobile device moves in a 3D relationship from the [0008] Sensor fusion systems which integrate inertial (accelerometer, gyrometer) and vision measurements are in demand to estimate 3D position and orientation of the sensor platform, along with a point-cloud model of the 3D world surrounding it. This is best known as VINS (visual-inertial system), or vision-augmented navigation. However, a number of shortcomings arise with VINS in regard to handling the preponderance of outliers to provide proper location tracking.

Claim 27. 
Soatto teaches the computer-implemented method of claim 26, further comprising using visual- inertial odometry to update the display. See [0054].

Claim 21. 
Schall teaches the computer-implemented method of claim 1, further including updating the augmented reality overlay on the display as a mobile device moves in a 3D relationship from the origin point of the Pip code to reflect motion or navigation of the mobile device, See figs. 2-3 of Schall.

Claim 23. 
Conner teaches the computer-implemented method of claim 22, wherein the navigating is performed within a building. A particular building, hallway, or other location within the maintenance site, as the reference Conner teaches a macrolocation at [0024].

Claim 28 is rejected with similar reasons as set forth in claim 23, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613